Citation Nr: 1542486	
Decision Date: 10/01/15    Archive Date: 10/13/15

DOCKET NO.  05-36 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to a compensable rating for orthopedic residuals of a right hip osteochondroma excision.

2.  Entitlement to service connection for a thyroid disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran





ATTORNEY FOR THE BOARD

S. Coyle, Counsel


INTRODUCTION

The Veteran served on active duty from August 1981 to July 1987.   

These matters are before the Board of Veterans' Appeals (Board) on appeal of a December 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  The issues have been recharacterized to comport with the evidence of record.

A July 2012 remand described the complex procedural history of this case, which is incorporated by reference.    

The case was most recently remanded in October 2014 for further development, which has been completed.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

Newly received VA treatment records from 2012 until 2014 reflect treatment for a back disability, which the Veteran attributed to his service; as a result, the Board finds that a claim to reopen service connection for a back disability is raised by the record.  The claim is referred to the agency of original jurisdiction (AOJ) for disposition.

In April 2015, the AOJ granted service connection for neurological residuals of a right hip osteochondroma excision.  Consequently, that aspect of the claim is no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

A remand by the Board confers on a veteran, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  If the Board proceeds with final disposition of an appeal, and the remand orders have not been complied with, the Board itself errs in failing to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Once VA undertakes the effort to provide a medical examination or opinion, it must provide an adequate one.  Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).

The October 2014 remand requested additional clarification of a March 2014 opinion as to the nature and etiology of the Veteran's thyroid disability.  Specifically, that examiner was directed to state whether it is at least as likely as not that the Veteran's in-service fatigue was the result of hypothyroidism, and explain any difference from her findings in her March 2014 report.  The examiner was also directed to set forth the medical reasons for accepting or rejecting the Veteran's statements as to continuous fatigue since his separation from service.  

If the March 2014 examiner was unavailable, the Veteran was to be rescheduled for a new examination.  The new examiner was to take a detailed history, examine the Veteran, and address the questions set out by the Board.  

The clarification was received in November 2014, from a different examiner than the physician who provided an opinion in March 2014.  The new examiner did not conduct an in-person evaluation of the Veteran as requested by the Board, and instead relied upon a review of the record.  The examiner concluded that the Veteran's thyroid disability was not related to his service; however, she failed to address the Veteran's competent statements as to continuous fatigue since his separation from service.  



The Veteran underwent a VA examination of his hip in November 2014.  In evaluating the orthopedic manifestations of the Veteran's right hip osteochondroma excision, the examiner noted that "the examination supports the Veteran's statements describing functional loss over time," but failed to identify the nature and severity of the functional loss.  

These failures render the November 2014 opinion and examination inadequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Remand is required so that new VA examinations may be obtained.  

Updated VA treatment records must also be obtained.  38 C.F.R. § 3.159(c)(1); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records since May 2014.  

2.  Schedule the Veteran for a VA examination to determine the nature and etiology of his thyroid disability.  The entire record must be reviewed by the examiner.   

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's thyroid disability first manifested during service, or is otherwise related to his service.  The examiner must consider whether the Veteran's reports of fatigue in service, as well as continuous symptoms of fatigue after service, are early manifestations of thyroid disease.  For purposes of this examination, the examiner is to accept as fact the Veteran's reports of fatigue during service and continuously thereafter.

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  

3.  Schedule the Veteran for a VA examination by an appropriate professional in order to determine the current orthopedic manifestations of his right hip osteochondroma excision.  The entire record must be reviewed by the examiner.   

The examiner is to record the Veteran's reported symptoms of his right hip disability and all clinical findings, to include his ranges of right hip motion.

The examiner must identify all functional impairment that is the result of an orthopedic manifestation of the Veteran's service-connected right hip osteochondroma excision, including an inability to cross the right leg over the left leg without assistance.  

4.  Then, readjudicate the appeal.  If any of the benefits sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These matters must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




